EXHIBIT 10.42

Confidential Treatment. The portion of this exhibit that has been replaced with
“[*****]” has been filed separately with the Securities and Exchange Commission
and is the subject of an application for confidential treatment.

ARIBA, INC. 1999 EQUITY INCENTIVE PLAN:

NOTICE OF RESTRICTED STOCK AWARD

You have been granted restricted shares of Common Stock of Ariba, Inc. (the
“Company”) on the following terms, as amended on November 7, 2006:

 

Name of Recipient:    Kevin Costello Total Number of Shares Granted:    85,000
Date of Grant:    November 3, 2006

By accepting this grant, you agree as follows:

 

1. This grant is made under and governed by the Ariba, Inc. 1999 Equity
Incentive Plan (the “Plan”) and the Restricted Stock Agreement. Both of these
documents are available on the Company’s internal web site at
http://stock.ariba.com.

 

2. The Company may deliver by email all documents relating to the Plan or this
grant (including, without limitation, prospectuses required by the Securities
and Exchange Commission) and all other documents that the Company is required to
deliver to its security holders (including, without limitation, annual reports
and proxy statements). The Company may also deliver these documents by posting
them on a web site maintained by the Company or by a third party under contract
with the Company. The “Ariba, Inc. 1999 Equity Incentive Plan—Summary and
Prospectus” is available on the Company’s internal web site at
http://stock.ariba.com. If, in the future, the Company posts documents required
by law on a web site, it will notify you by email.

 

3. You have read the Company’s Securities Trading Policy, and you agree to
comply with that policy whenever you acquire or dispose of the Company’s
securities. The Company’s Securities Trading Policy is available on the
Company’s internal web site at http://stock.ariba.com.

 

/s/ Kevin Costello Recipient’s Signature



--------------------------------------------------------------------------------

ARIBA, INC. 1999 EQUITY INCENTIVE PLAN:

RESTRICTED STOCK AGREEMENT

 

Payment for Shares    No payment is required for the shares that you are
receiving. Vesting   

One-half of the shares that you are receiving will vest on the first Permissible
Trading Day that follows the date on which the Company achieves the Performance
Milestone, provided that your service as an employee, consultant or director of
the Company or a subsidiary of the Company (“Service”) shall have been
continuous from the Date of Grant to such Permissible Trading Day.

 

The remaining one-half of the shares that you are receiving will vest on the
first Permissible Trading Day that follows the first anniversary of the date on
which the Company achieved the Performance Milestone, provided that your Service
shall have been continuous from the Date of Grant to such Permissible Trading
Day.

 

No shares will vest after your Service has terminated for any reason.

 

“Permissible Trading Day” means a day that satisfies each of the following
requirements:

 

•     The principal market on which shares of the Company’s Common Stock are
then traded is open for trading on that day,

 

•     You are permitted to sell shares of the Company’s Common Stock on that day
without incurring liability under Section 16(b) of the Securities Exchange Act
of 1934, as amended,

 

•     You are not in possession of material non-public information that would
make it illegal for you to sell shares of the Company’s Common Stock on that day
under Rule 10b-5 of the Securities and Exchange Commission, and Rule 10b5-1 of
the Securities and Exchange Commission is not applicable,

 

•     Under the Company’s written Securities Trading Policy, you are permitted
to sell shares of the Company’s Common Stock on that day, and

 

•     You are not prohibited from selling shares of the Company’s Common Stock
on that day by a written agreement between you and the Company or a third party.

 

2



--------------------------------------------------------------------------------

  

•     “Performance Milestone” means the close of the first period of four
consecutive fiscal quarters in which the Company recognizes at least $[*****] in
subscription software revenue (as determined in accordance with United States
Generally Accepted Accounting Principles), provided that the Performance
Milestone must be achieved on or before September 30, 2008.

Shares Restricted    Unvested shares will be considered “Restricted Shares.” You
may not sell, transfer, pledge or otherwise dispose of any Restricted Shares
without the written consent of the Company, except as provided in the next
sentence. You may transfer Restricted Shares to your spouse, children or
grandchildren or to a trust established by you for the benefit of yourself or
your spouse, children or grandchildren. However, a transferee of Restricted
Shares must agree in writing on a form prescribed by the Company to be bound by
all provisions of this Agreement. Forfeiture   

If your Service terminates for any reason, then your Restricted Shares will be
forfeited to the extent that they have not vested as of the termination of your
Service. In addition, if the Performance Milestone is not achieved on or before
September 30, 2008, then your Restricted Shares will be forfeited. In either
case, this means that any Restricted Shares that have not vested under this
Agreement will immediately revert to the Company. You receive no payment for
Restricted Shares that are forfeited.

 

The Company determines when your Service terminates for this purpose.

Leaves of Absence and Part-Time Work   

For purposes of this grant, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing and if continued crediting of Service is
required by applicable law, the Company’s written leave of absence policy (as in
effect for similarly situated employees) or the terms of your leave. But your
Service terminates when the approved leave ends, unless you immediately return
to active work.

 

If you go on a leave of absence, then the vesting dates specified above may be
adjusted in accordance with the Company’s written leave of absence policy (as in
effect for similarly situated employees) or the terms of your leave. If you
commence working on a part-time basis, then the vesting dates specified above
may be adjusted in accordance with the Company’s written part-time work policy
(as in effect for similarly situated employees) or the terms of an agreement
between you and the Company pertaining to your part-time schedule.

 

3



--------------------------------------------------------------------------------

Voting Rights    You may vote your shares even before they vest. Stock
Certificates    The Company will hold your Restricted Shares for you. After
shares have vested, a stock certificate for those shares will be released to a
broker for your account. The Company will select the broker at its discretion.
Withholding Taxes   

You will be required to pay all withholding taxes that become due as a result of
this grant or the vesting of the shares. You may direct the Company to deduct
the withholding taxes from any cash compensation payable to you, or you may pay
the withholding taxes to the Company in cash.

 

The Company will instruct the broker whom it has selected for this purpose to
sell shares with a value sufficient to satisfy any remaining withholding taxes.
You agree that the broker selected by the Company may sell a portion of your
shares for your account, in accordance with the Company’s instructions, in order
to pay the remaining amount of withholding taxes required by law.

Restrictions on Resale    You agree not to sell any shares at a time when
applicable laws or the Company’s Securities Trading Policy prohibit a sale. This
restriction will apply as long as your Service continues and for such period of
time after the termination of your Service as the Company may specify. No
Retention Rights    Your grant or this Agreement does not give you the right to
be employed or retained by the Company or a subsidiary of the Company in any
capacity. The Company and its subsidiaries reserve the right to terminate your
Service at any time, with or without cause. Adjustments    In the event of a
stock split, a stock dividend or a similar change in Company stock, the number
of Restricted Shares that remain subject to forfeiture will be adjusted
accordingly. Applicable Law    This Agreement will be interpreted and enforced
under the laws of the State of Delaware (without regard to their choice-of-law
provisions).

 

4



--------------------------------------------------------------------------------

The Plan and Other Agreements   

The text of the Plan is incorporated in this Agreement by reference.

 

The Plan, this Agreement and the Notice of Restricted Stock Award constitute the
entire understanding between you and the Company regarding this grant. Any prior
agreements, commitments or negotiations concerning this grant are superseded.
However, if you and the Company entered into a Severance Agreement, then that
Severance Agreement is not superseded and will continue to apply. This Agreement
may be amended only by another written agreement between the parties.

BY ACCEPTING THIS GRANT, YOU AGREE TO ALL OF THE TERMS AND

CONDITIONS DESCRIBED ABOVE, IN THE PLAN AND IN

THE NOTICE OF RESTRICTED STOCK AWARD.

 

5